Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-2, 4-8, 11, 13-20 are currently amended. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield et al., (hereinafter Scofield) U.S. Patent No. 7,660,815, in view of Trainor U.S. Patent No. 11,170,405.
As to claim 1, Scofield teaches the invention as claimed, including a method for decentralized detection of an interaction platform operating on a website page, the method comprising: 
providing, via an entity system, a browser extension to one or more user devices, the browser extension (fig. 1, col. 23, line 33-45) configured to: 
monitor data associated with one or more website pages visited by a respective user device (fig. 1, col. 26, line 18-26, col. 27, line 43-col. 28, line 15); and 
in response to detecting, via the monitoring, that data associated with a respective website page visited by the respective user device is indicative of a presence of a respective interaction platform operating on the respective website page, cause the respective user device to transmit a respective notification to the entity system, the respective notification including an identification of the respective website page visited by the respective user device and an identification of the respective interactive platform operating on the website page (col. 23, line 45-col. 25, line 11); and 
in response to receiving the respective notification (col. 6, line 35-53, col. 7, line 35-col. 8, line 27, col. 24, line 50-col. 25, line 11): 
generating and/or updating a database indicative of operation of the respective interactive platform on one or more website pages based on the identification of the respective website page and the identification of the respective interactive platform included with the respective notification (col. 9, line 62-col. 10, line 10, col. 11, line 64-col. 12, line 7, col. 21, line 30-60, col. 25, line 12-33); 
quantifying a number of website pages on which the respective interaction platform is operated based on the database (abstract, col. 2, line 10-31, col. 5, line 6-24, col. 11, line 4-27); and 
determining a level of traffic to the respective website page (col. 2, line 32-48, col. 5, line 24-38, col. 12, line 10-32).  
Scofield does not explicitly teach the e-commerce payment, and wherein different e-commerce payment platforms operate on different website pages of the plurality of website pages so as to include the identification of the respective website page and the identification of the respective e-commerce payment platform.
Trainor teaches the e-commerce payment, wherein different e-commerce payment platforms operate on different website pages of the plurality of website pages so as to include the identification of the respective website page and the identification of the respective e-commerce payment platform (col. 3, line 2-37, col. 5, line 20-62, col. 14, line 64-col. 15, line 25, col. 21, line 5-20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Scofield and Trainor to provide context aware mobile services to a wireless device.

As to claim 2, Scofield-Trainor teaches the invention as claimed, including the method of claim 1, wherein the browser extension is further configured to: determine whether the respective website page is registered for the browser extension with the entity system; and in response to determining that the respective website is registered with the entity system, modify an interaction provided by the respective e-commerce payment platform operating on the respective website page (Scofield, col. 37, line 27-47, col. 50, line 14-col. 50, line 29, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 3, Scofield teaches the invention as claimed, including the method of claim 2, further comprising: registering the respective website page for the browser extension with the entity system based on the respective notification (col. 50, line 14-col. 50, line 29). 

As to claim 4, Scofield-Trainor teaches the invention as claimed, including the method of claim 1, wherein the browser extension is configured to monitor the data associated with the respective website page visited by the respective user device by employing a plurality of monitor programs, each monitor program configured to identify data indicative of a respective e-commerce payment platform (Scofield, fig. 1, col. 26, line 18-26, col. 27, line 43-col. 28, line 15, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 5, Scofield-Trainor teaches the invention as claimed, including the method of claim 4, wherein the browser extension is further configured to: determine whether the respective website page is registered for the browser extension with the entity system; and in response to determining that the respective website is registered with the entity system, modify an interaction provided by the respective e-commerce payment platform operating on the respective website page (Scofield, col. 37, line 27-47, col. 50, line 14-col. 50, line 29, col. 58, line 49-col. 59, line 13, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 6, Scofield teaches the invention as claimed, including the method of claim 5, wherein the browser extension is configured to modify the e-commerce payment of the respective interaction platform based on one or more aspects of the data indicative of the respective e-commerce payment platform (Scofield, col. 37, line 27-47, col. 50, line 14-col. 50, line 29, col. 58, line 49-col. 59, line 13, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 7, Scofield-Trainor teaches the invention as claimed, including the method of claim 4, wherein the data indicative of the respective e-commerce payment platform includes one or more of a uniform resource locator (“URL”) associated with the respective website page, a pattern in the URL of the respective website page, an interactive element included on the respective website page, a structuring of the data associated with the respective website page, a network request generated by the respective website page, or a structuring of the network request generated by the respective website page (Scofield, col. 5, line 64-col. 6, line 24, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 8, Scofield-Trainor teaches the invention as claimed, including the method of claim 4, wherein the data indicative of the respective e-commerce payment platform includes interaction data associated with an input to the website page via the user device (Scofield, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 9, Scofield teaches the invention as claimed, including the method of claim 8, wherein the input includes a code associated with the interaction (col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18). 

As to claim 10, Scofield teaches the invention as claimed, including the method of claim 9, wherein: the respective notification further includes the code; and the method further comprises aggregating codes from one or more respective notifications in a database of codes associated with one or more of the respective interaction platform or the respective website page (col. 7, line 35-col. 8, line 27, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 32). 

As to claim 11, Scofield teaches the invention as claimed, including a method for decentralized detection of an interaction platform operating on a website page, the method comprising: 
receiving a respective notification from a browser extension operating on a respective user device associated with a respective user, the respective notification indicative that a respective interaction platform is associated with a respective website page visited by the respective user device, and the respective notification including an identification of the respective website page visited by the respective user device and an identification of the respective interactive platform operating on the website page (col. 7, line 35-col. 8, line 27, col. 23, line 45-col. 25, line 11); and 
in response to receiving the respective notification (col. 6, line 35-53, col. 7, line 35-col. 8, line 27, col. 24, line 50-col. 25, line 11): 
generating and/or updating a database indicative of operation of the respective interactive platform on one or more website pages based on the identification of the respective website page and the identification of the respective interactive platform included with the respective notification (col. 9, line 62-col. 10, line 10, col. 11, line 64-col. 12, line 7, col. 21, line 30-60, col. 25, line 12-33); 
quantifying a number of website pages on which the respective interaction platform is operated based on the database (abstract, col. 2, line 10-31, col. 5, line 6-24, col. 11, line 4-27); and 
determining a level of traffic to the respective website page (col. 2, line 32-48, col. 5, line 24-38, col. 12, line 10-32). 
Scofield does not explicitly teach the e-commerce payment, and wherein different e-commerce payment platforms operate on different website pages of the plurality of website pages so as to include the identification of the respective website page and the identification of the respective e-commerce payment platform.
Trainor teaches the e-commerce payment, wherein different e-commerce payment platforms operate on different website pages of the plurality of website pages so as to include the identification of the respective website page and the identification of the respective e-commerce payment platform (col. 3, line 2-37, col. 5, line 20-62, col. 14, line 64-col. 15, line 25, col. 21, line 5-20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Scofield and Trainor to provide context aware mobile services to a wireless device.

As to claim 12, Scofield teaches the invention as claimed, including the method of claim 11, further comprising: registering the respective website page for the browser extension based on the respective notification (col. 50, line 14-col. 50, line 29). 

As to claim 13, Scofield-Trainor teaches the invention as claimed, including the method of claim 11, wherein the respective notification includes data indicative of the respective e-commerce payment platform (Scofield, fig. 1, col. 26, line 18-26, col. 27, line 43-col. 28, line 15, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 14, Scofield-Trainor teaches the invention as claimed, including the method of claim 13, wherein the data indicative of the respective e-commerce payment platform includes one or more of a uniform resource locator (“URL”) associated with the respective website page, a pattern in the URL of the respective website page, an interactive element included on the respective website page, a structuring of the data associated with the respective website page, a network request generated by the respective website page, or a structuring of the network request generated by the respective website page (Scofield, col. 5, line 64-col. 6, line 24, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 15, Scofield-Trainor teaches the invention as claimed, including the method of claim 13, wherein the data indicative of the respective e-commerce payment platform includes interaction data associated with an input to the website page via the user device (Scofield, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 16, Scofield-Trainor teaches the invention as claimed, including the method of claim 15, wherein the input includes a code associated with the respective e-commerce payment platform (Scofield, col. 7, line 35-col. 8, line 27, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 32, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 17, Scofield-Trainor teaches the invention as claimed, including the method of claim 16, further comprising: aggregating codes from one or more respective notifications in a database of codes associated with one or more of the respective e-commerce payment platform or the respective website page (Scofield, col. 7, line 35-col. 8, line 27, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 32, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 18, Scofield-Trainor teaches the invention as claimed, including the method of claim 11, further comprising: comparing the quantifying of the number of website pages on which the respective e-commerce payment platform is operated, over time, with one or more quantifying of a number of website pages on which one or more other e-commerce payment platforms are operated, over time; and generating a visual indication based on the comparing (Scofield, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 19, Scofield-Trainor teaches the invention as claimed, including the method of claim 11, further comprising: comparing the determined level of traffic to the respective website page, over time, with one or more levels of traffic to one or more other website pages associated with the respective e-commerce payment platform, over time; and generating a visual indication based on the comparing (Scofield, col. 20, line 64-col. 21, line 21, col. 23, line 56-col. 24, line 18, Trainor, col. 14, line 64-col. 15, line 25, col. 21, line 5-20). 

As to claim 20, Scofield teaches the invention as claimed, including a system for decentralized detection of an interaction platform operating on a website page, the system comprising: 
a processor; and a memory storing instruction executable by the processor to perform operations (fig. 35), including: 
receiving a respective notification from a program operating on a respective user device associated with a respective user, the respective notification indicative that a respective interaction platform is associated with a respective website page visited by the respective user device, and the respective notification including an identification of the respective website page visited by the respective user device and an identification of the respective interactive platform operating on the website page (col. 23, line 45-col. 25, line 11); and 
in response to receiving the respective notification (col. 6, line 35-53, col. 7, line 35-col. 8, line 27, col. 24, line 50-col. 25, line 11): 
generating and/or updating a database indicative of operation of the respective interactive platform on one or more website pages based on the identification of the respective website page and the identification of the respective interactive platform included with the respective notification (col. 9, line 62-col. 10, line 10, col. 11, line 64-col. 12, line 7, col. 21, line 30-60, col. 25, line 12-33); 
quantifying a number of website pages on which the respective interaction platform is operated based on the database (abstract, col. 2, line 10-31, col. 5, line 6-24, col. 11, line 4-27); 
determining a level of traffic to the respective website page (col. 2, line 32-48, col. 5, line 24-38, col. 12, line 10-32); and
 registering the respective website page for the program based on the respective notification (col. 37, line 27-47, col. 50, line 14-col. 50, line 29, col. 58, line 49-col. 59, line 13).
Scofield does not explicitly teach the e-commerce payment, and wherein different e-commerce payment platforms operate on different website pages of the plurality of website pages so as to include the identification of the respective website page and the identification of the respective e-commerce payment platform.
Trainor teaches the e-commerce payment, wherein different e-commerce payment platforms operate on different website pages of the plurality of website pages so as to include the identification of the respective website page and the identification of the respective e-commerce payment platform (col. 3, line 2-37, col. 5, line 20-62, col. 14, line 64-col. 15, line 25, col. 21, line 5-20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Scofield and Trainor to provide context aware mobile services to a wireless device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444